PER CURIAM.
“Each order for child support shall contain a provision for health insurance for the minor child when the insurance is reasonably available.” Section 61.13(1)(b), Florida Statutes (1993). In the final order of dissolution of marriage, the trial court determined that ap-pellee has maintained health insurance for the two children through his employment, but neglected to order appellee to continue providing such coverage. See, e.g., Butler v. Butler, 622 So.2d 73 (Fla. 2d DCA 1993) (“[e]ven if the husband is providing insurance, this does not abrogate the requirement of making it a legal obligation pursuant to the final judgment”). Therefore, we reverse and remand with directions to amend the order, in accordance with section 61.13(1)(b), by requiring appellee to continue to provide health insurance for the children so long as it continues to be reasonably available. In all other respects, the final order is affirmed.
JOANOS, MICKLE and VAN NORTWICK, JJ., concur.